Case® 1:20-cw0G8GI-IGK DocumentGh Filed O@O7/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JIMMIE A. MCADAMS AND JUDY P.

MCADAMS, Individually and on Behalf of All
Others Similarly Situated, Honorable John G. Koeltl
No: 1:20-cv-06861-JGK

 

 

Plaintiffs,
y. USDS SDNY
DOCT: ENT
EASTMAN KODAK COMPANY and JAMES V. ELE OMICALTY icep
CONTINENZA, fat LY hail:
DOU
Defendants. DAI! i LED: 96/11/202!

 

 

 

 

 

 

 

[PROPOSED] ORDER GRANTING THE MOTION OF JIMMIE A. MCADAMS AND
JUDY P. MCADAMS TO TRANSFER VENUE TO THE UNITED STATES
DISTRICT COURT FOR THE WESTERN DISTRICT OF NEW YORK

 
Case 1:20-owOSSI-IGK DocumentSh Fledi@san2t Page 2 of 2

Having considered the Motion of Jimmie A. McAdams and Judy P. McAdams
(“Plaintiffs”) to transfer venue to the United States District Court for the Western District of

New York (“WDNY”) (the “Motion”) pursuant to 28 U.S.C. § 1404(a).

1. Plaintiffs’ Motion is GRANTED.
2. The above-captioned action shall be transferred to the United States District Court
for the Western District of New York pursuant to 28 U.S.C. § 1404(a) as related to Tang v.

Eastman Kodak Company, 21-cv-06418 - EAW (W.D.N.Y.).

IT IS SO ORDERED. Cok Ls
‘ wee f fe
DATED: _@ / dé f Z| SC (, he Crcbgg .
THE HONORABLE JOHN G, KOELTL
UNITED STATES DISTRICT JUDGE

bo Uet2 dirwtid © Cle

 

 

 
